Citation Nr: 1740339	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-41 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of myocardial infarction as the result of VA endovascular aneurysm repair surgery on March 13, 2012, or as the result of VA's failure to diagnose during VA treatment from 2011 to early 2012.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of coronary artery disease (CAD) as the result of VA endovascular aneurysm repair surgery on March 13, 2012, or as the result of VA's failure to diagnose during VA treatment from 2011 to early 2012.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the claims in December 2016 for additional development.  Based on the association of the Veteran's informed consent for the March 13, 2012, surgery, the January 2017 letter to the Veteran, the association of VA and private medical records, the March 2017 VA medical opinion, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Additional disability of myocardial infarction was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.

2.  Additional disability of CAD was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of myocardial infarction due to care received by VA in 2011 and early 2012, to include surgery on March 13, 2012, have not been met.  38 U.S.C.A. §§ 1151 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).

2.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of CAD due to care received by VA in 2011 and early 2012, to include surgery on March 13, 2012, have not been met.  38 U.S.C.A. §§ 1151 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Section 1151 Claims

The Veteran contends that he developed additional cardiovascular disability (a myocardial infarction and CAD) as the result of VA endovascular aneurysm repair surgery on March 13, 2012, or as the result of VA's failure to diagnose and/or properly treat his cardiovascular problems and abnormal aortic aneurysm during VA treatment from 2011 to early 2012.

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In this case, in October 2011 the Veteran was informed that he needed a repair of an abdominal aortic aneurysm.  The Veteran expressed some reticence about having the surgery immediately, as he was caring for his wife who was recovering from her own surgery.  By the end of November 2011, the Veteran indicated that he wanted to wait until early next year for the surgery.  Given the Veteran's desire to delay the aneurysm repair and the nature of his surgery, in late November 2011 it was recommended that he preoperatively maximize his renal inflow and was sent to a private facility for the procedure.  A December 2011 VA history and physical examination prior to the private surgery included the Veteran's denial of angina, chronic heart failure, myocardial infarction, cardiac surgery, or any cardiac symptoms.  

In December 2011, the Veteran underwent a renal artery stenosis at a private facility.  Findings during the procedure showed moderate to severe atherosclerotic irregularity and aneurysmal dilation of the infrarenal abdominal aorta.  Following multiple stent placements, there was restored caliber and flow through the dominant renal arteries.  

During a March 6, 2012, vascular surgery history and physical prior to the scheduled aneurysm repair, the Veteran's chief complaint was an asymptomatic abdominal aneurysm.  On examination, the Veteran reported a history of hypertension, but denied a history of myocardial infarction, angina, or other cardiac symptoms.  He also denied any vascular systems.  

March 13, 2012, pre-operative chest x-rays showed no significant cardiopulmonary abnormalities.

A Consent for Clinical Treatment / Procedure, signed by the Veteran on March 13, 2012, prior to his surgery is of record.  The noted known risks to the surgery included, "Blockage of any part of the arterial system from multiple causes including blood clots, emboli (obstructions), dissection (damage to internal lining), spasm"; "Need for additional medical, radiographic or surgical treatment, early or later, including replacement or stretching or dilation of stent, removal of clots using medicines to dissolve the clots or open surgical removal of clots"; and "Complications that might require additional treatment to resolve reactions, including severe allergies, kidney, heart, brain, or lung reaction or other severe or life-threatening side effects (including shock, stroke, heart attack, kidney failure)".  

A March 13, 2012, operation report noted pre- and post-operative diagnoses of abdominal aortic aneurysm with an operative procedure of endovascular repair of abdominal endograft system with left iliac extinction (EVAR).  The report noted no surgical complications.  

After the surgery, the Veteran's heart rate and blood pressure continued to be elevated and about 8 hours after the surgery an EKG was completed and cardiac enzymes taken.  At that time, the Veteran continued to deny chest pain, pain at the surgical site, or shortness of breath.  By the next day, however, the Veteran was reporting shortness of breath and was started on oxygen by nasal cannula.  ECG testing showed nonspecific T wave changes and cardiac enzyme testing showed elevated troponin and CKMG.  The Veteran denied any chest pain or history of cardiac disease.  After consultation with cardiology, the Veteran was diagnosed with non-ST-elevation myocardial infarction.  March 14, 2012, catheterization showed significant blockage of up to 100 percent in 3 vessels.  The Veteran ultimately was determined to be stable while he waited for coronary artery bypass grafting, which was conducted in April 2012.

The Veteran was afforded a VA examination in August 2013.  The Veteran reported that as a result of his abdominal aortic repair surgery on March 13, 2012, that he had a heart attack.  He claimed to have had no heart problems prior to the repair surgery and had a perfect EKG prior to the surgery.  The examiner noted that the Veteran was diagnosed with abdominal aortic aneurysm in October 2011, but that the Veteran put off surgery until March 2012 to make arrangements for someone to care for his wife.  The repair surgery itself was a success, but was followed by a myocardial infarction and the discovery of CAD with coronary bypass grafting of 4 vessels.  During the CABG, a heart block was found (due to the CAD and lack of blood supply to the conductive area of the heart).  The prior Board remand found the resulting examination report opinions to be inadequate and they will not be discussed further herein.

In his September 2014 notice of disagreement, the Veteran disagreed with the implication in the September 2013 rating decision that he did nothing between the diagnosis of his abdominal aortic aneurysm in October 2011 and his surgery on March 13, 2012.  The Veteran pointed out that he had been seen at the VA on multiple occasions during that time frame and in December 2011 3 stents were put in the artery.

In his October 2015 substantive appeal, the Veteran claimed that the heart attack occurred "while on the operating table."  He claimed that prior to the March 13, 2012, surgery he had no heart symptoms, had never been advised that he had CAD, and was never told that a heart attack was a risk of the surgery.  He claimed that a doctor had told the Veteran off the record to pursue the section 1151 claim.  The Veteran believed that the heart attack was due to negligence and lack of attention to the specifics of his case.

Pursuant to the Board's remand instructions, a March 2017 VA medical opinion was obtained.  The reviewing physician stated that there was no evidence that the surgery caused or worsened the coronary artery disease / myocardial infarction.  The Veteran underwent an uncomplicated endovascular repair of the aortic aneurysm and was transferred to the surgical intensive care unit in stable condition.  The next day the Veteran developed symptoms of tachycardia and pulmonary edema.  A cardiology consult was immediately conducted and resulted in the diagnosis of a NSTEMI (non-ST-elevation myocardial infarction) and catheterization was performed, which showed severe 3 vessel disease (with 80 percent blockage of the proximal left anterior descending artery (pLAD), 70 percent blockage of the first diagonal (D1), 100 percent blockage of the second diagonal (D2), and 100 percent blockage of the second circumflex artery obtuse marginals (OM2)).  The Veteran was transferred to the cardiac care unit and consulted with cardiothoracic surgery for coronary artery bypass grafting (CABG).  While waiting for the CABG, the Veteran was treated medically.  The next day the Veteran's enzymes were trending down.  The examiner explained that the fact that the catheterization showed severe 3 vessel disease meant that the vet had the CAD long before the March 2012 aneurysm repair surgery.  Moreover, due to the severity of the CAD a myocardial infarction could appear at any moment.  If the myocardial infarction was to be caused by the surgery, the reviewing physician explained that one would expect to see one vessel occluded, or minor disease susceptible of being treated with a stent, but not the severity seen in the Veteran that required open heart surgery.

In addition, the reviewing physician concluded that there was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the March 2012 surgery.  The surgery itself was performed with all the gold standards, and it was successful.  Afterwards, the Veteran was transferred in stable condition.

As to whether the subsequent myocardial infarction or CAD was a reasonably foreseeable outcome or surgical complication of the March 2012 aneurysm repair, the reviewing physician noted that there was informed consent of record, signed by the Veteran, which specifically noted the possibility, among others, of "-blockage of any part of the arterial system from multiple causes, including blood clot or emboli.... -Heart attack."  The physician reiterated that the heart attack and CAD were unrelated to the surgery, but even in the event of being caused by the surgery, they were possible risks contemplated in the informed consent.  The Veteran was treated with all the standard of care, unfortunately he had a preexisting CAD which was asymptomatic and not shown in the preop evaluation, which also followed he standards applicable for risk stratification of non cardiac surgery.  Specifically, the Veteran was asymptomatic, with no chest pain or shortness of breath, and had a normal sinus rhythm.  EKG testing did not show ischemia, but there were no symptoms of ischemia or CAD and no further work-up was warranted.  In support of that assertion, the physician quoted from "Evaluation of cardiac risk prior to noncardiac surgery."

As to the question of whether worsening of the CAD or aortic aneurysm disabilities leading to myocardial infarction could have been avoided by proper diagnosis and treatment by VA for the period from 2011 to early 2012, the physician concluded that there was not worsening of the preexisting CAD, it was part of the natural progression of this condition, that eventually would produce a myocardial infarction.  As noted prior in the opinion, the Veteran was asymptomatic and standard tests did not show any evidence of a need for further work-up, as guided by the established standard of care.

As to any other questions raised in the prior Board remand, the physician stated that there were absolutely no symptoms or signs of CAD prior to the surgery, which did not mean that the surgery caused the myocardial infarction.  Instead, it meant only that the CAD did not manifest in symptomatology.  The Veteran had his CAD prior to the March 2012 surgery and did not have any symptoms.  The CAD manifested as myocardial infarction one day after the surgery, complicating the post operatory recovery of the Veteran.  Again, the physician reiterated that the foregoing did not mean that the myocardial infarction was caused by the surgery.

Based upon the evidence of record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. §  1151  for myocardial infarction and CAD is not warranted.  

Initially, the Board concludes that VA treatment, including the March 13, 2012, surgery, did not cause additional disability with respect to the Veteran's CAD or myocardial infarction.  As discussed above, the March 2017 VA medical opinion specifically concluded that the Veteran's CAD and myocardial infarction were not caused or otherwise related to the March 13, 2012, surgery or his VA treatment from 2011 to the surgery.  The physician discussed how the Veteran's CAD involved multiple vessels and that if it was related to the surgery itself there would have been involvement of only one vessel.  Similarly, the myocardial infarction was due solely to the CAD and it was entirely coincidental that it occurred around the time of the aneurysm repair surgery.  The above opinions were based on a complete review of the claims file, including the contemporaneous medical evidence and the Veteran's claims as to etiology.  The Board finds this opinion to be the most probative evidence of record. 

The Board acknowledges the Veteran's assertions that his CAD and myocardial infarction were due to the March 2012 surgery, as the heart attack occurred during the surgery itself.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints regarding physically observed symptoms, and his testimony in that regard is entitled to some probative weight.  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of the above disabilities to the March 2012 surgery, however, the Board concludes that in this case his statements regarding any such link are significantly outweighed by the medical opinions of the March 2017 physician's report.  

As the most probative evidence of record indicates that the Veteran's March 2012 surgery and prior treatment at VA did not result in the CAD or myocardial infarction, the Veteran does not warrant entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for these claimed disabilities.

With respect to whether the Veteran was fully informed as to the risks of the March 13, 2012, abdominal aortic aneurysm repair, the Board finds the contemporaneous medical evidence and the March 2017 VA medical opinion compelling.  As outlined above, a signed informed consent form is of record that warned of possible complications that included heart attack and blocked vessels that could require surgical treatment to remediate.  Thus, the Veteran was fully informed of the potential for heart attack or obstruction of the aortic blood vessels to occur as a result of the surgery.  As such, the Board finds that the Veteran was fully informed of the surgical risks (and foreseeability) prior to his March 2012 surgery.  The above notwithstanding and as discussed above, the medical evidence demonstrates that the Veteran's myocardial infarction and CAD were unrelated to the March 2012 repair surgery.

With respect to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the Board acknowledges the Veteran's arguments that if his CAD pre-existed the March 2012 surgery that it should have been diagnosed and treated, thereby preventing his myocardial infarction.  The March 2017 VA medical opinion addressed this contention and noted that testing for CAD was not warranted prior to the myocardial infarction because the Veteran was asymptomatic and there was no other indication to suggest that the Veteran had CAD.  The medical records show that in the months prior to the myocardial infarction the Veteran repeatedly denied chest pain and other cardiac symptoms.  Thus, the Veteran's contentions that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in not diagnosing his CAD prior to the March 2012 myocardial infarction are not supported by the record given the absence of symptoms that would have triggered testing to determine the existence of CAD and the actions of the VA medical professionals' do not otherwise demonstrate negligence or other failing such that the provisions for benefits pursuant to 38 U.S.C.A. § 1151 have been met.

The Board is sympathetic to the Veteran's frustration with his CAD and myocardial infarction and the fact that they manifested in proximity to the March 13, 2012, abdominal aortic aneurysm repair.  The Board finds, however, that the preponderance of the probative evidence is against his contention that these disabilities were due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals or that he was not fully informed as to the nature of the surgery, potential risks, and alternatives.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met. 


Accordingly, as the preponderance of the evidence is against the claims for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of myocardial infarction is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of CAD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


